 
 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 1061 
 
AN ACT 
To transfer certain land to the United States to be held in trust for the Hoh Indian Tribe, to place land into trust for the Hoh Indian Tribe, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Hoh Indian Tribe Safe Homelands Act.  
2.DefinitionsIn this Act: 
(1)Federal landThe term Federal land means the approximately 37-acre parcel of land— 
(A)administered by the National Park Service; 
(B)located in sec. 20, T. 26N, R. 13W, W.M., south of the Hoh River; and 
(C)depicted on the Map. 
(2)MapThe term Map means the map entitled Hoh Indian Tribe Safe Homelands Act Land Acquisition Map and dated May 14, 2009. 
(3)Non-federal landThe term non-Federal land means the approximately 434 acres of land— 
(A)owned by the Tribe; and 
(B)depicted on the Map. 
(4)SecretaryThe term Secretary means the Secretary of the Interior. 
(5)TribeThe term Tribe means the Hoh Indian Tribe. 
3.Land taken into trust for benefit of Tribe 
(a)Federal Land 
(1)In generalEffective beginning on the date of enactment of this Act— 
(A)all right, title, and interest of the United States in and to the Federal land are considered to be held in trust by the United States for the benefit of the Tribe, without any action required to be taken by the Secretary; and 
(B)the Federal land shall be excluded from the boundaries of Olympic National Park. 
(2)Survey by tribe 
(A)In generalThe Tribe shall— 
(i)conduct a survey of the boundaries of the Federal land; and 
(ii)submit the survey to the Director of the National Park Service for review and concurrence. 
(B)Action by directorNot later than 90 days after the date on which the survey is submitted under subparagraph (A)(ii), the Director of the National Park Service shall— 
(i)complete the review of the survey; and 
(ii)provide to the Tribe a notice of concurrence with the survey. 
(C)Availability of surveyNot later than 120 days after the date on which the notice of concurrence is provided to the Tribe under subparagraph (B)(ii), the Secretary shall— 
(i)submit a copy of the survey to the appropriate committees of Congress; and 
(ii)make the survey available for public inspection at the appropriate office of the Secretary. 
(b)Non-Federal land 
(1)In generalOn fulfillment of each condition described in paragraph (2), and in accordance with the regulations of the Department of the Interior for implementing the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) that are applicable to trust land acquisitions for Indian tribes that are mandated by Federal legislation, the Secretary shall take the non-Federal land into trust for the benefit of the Tribe. 
(2)ConditionsThe conditions referred to in paragraph (1) are that the Tribe shall— 
(A)convey to the Secretary all right, title, and interest in and to the non-Federal land; and 
(B)submit to the Secretary a request to take the non-Federal land into trust for the Tribe.  
(c)Congressional intentIt is the intent of Congress that— 
(1)the condition of the Federal land as in existence on the date of enactment of this Act should be preserved and protected; 
(2)the natural environment existing on the Federal land on the date of enactment of this Act should not be altered, except as otherwise provided by this Act; and 
(3)the Tribe and the National Park Service shall work cooperatively regarding issues of mutual concern relating to this Act. 
(d)Availability of mapNot later than 120 days after the survey required by subsection (a)(2)(A) has been reviewed and concurred in by the National Park Service, the Secretary shall make the Map available to the appropriate congressional committees. The Map also shall be available for public inspection at the appropriate offices of the Secretary. 
4.Use of Federal land by Tribe; cooperative efforts 
(a)Use of Federal land by tribe 
(1)Restrictions on useThe use of the Federal land by the Tribe shall be subject to the following conditions: 
(A)Buildings and structuresNo commercial, residential, industrial, or other building or structure shall be constructed on the Federal land. 
(B)Natural condition and environmentThe Tribe— 
(i)shall preserve and protect the condition of the Federal land as in existence on the date of enactment of this Act; and 
(ii)shall not carry out any activity that would adversely affect the natural environment of the Federal land, except as otherwise provided by this Act. 
(C)Logging and huntingTo maintain use of the Federal land as a natural wildlife corridor and provide for protection of existing resources of the Federal land, no logging or hunting shall be allowed on the Federal land. 
(D)Roads 
(i)Routine maintenanceRoutine maintenance may be conducted on the 2-lane county road that crosses the Federal land as in existence on the date of enactment of this Act. 
(ii)ExpansionThe county road described in clause (i) may not be widened or otherwise expanded. 
(iii)ReconstructionIf the county road described in clause (i) is compromised due to a flood or other natural or unexpected occurrence, the county road may be reconstructed to ensure access to relevant areas. 
(iv)Other access routesExcept as provided in clause (iii) and subsection (b)(2), no other road or access route shall be permitted on the Federal land. 
(2)Uses approved by treaty 
(A)In generalThe Tribe may authorize any member of the Tribe to use the Federal land for— 
(i)ceremonial purposes; or 
(ii)any other activity approved by a treaty between the United States and the Tribe. 
(B)No effect on treaty rights of tribeNothing in this Act affects any treaty right of the Tribe in existence on the date of enactment of this Act. 
(b)Cooperative effortsThe Secretary and the Tribe— 
(1)shall enter into cooperative agreements— 
(A)for joint provision of emergency fire aid, on completion of the proposed emergency fire response building of the Tribe; and 
(B)to provide opportunities for the public to learn more regarding the culture and traditions of the Tribe; 
(2)may develop and establish on land taken into trust for the benefit of the Tribe pursuant to this Act a multipurpose, nonmotorized trail from Highway 101 to the Pacific Ocean; and 
(3)shall work cooperatively on any other issues of mutual concern relating to land taken into trust for the benefit of the Tribe pursuant to this Act. 
5.Gaming prohibitionThe Tribe may not conduct on any land taken into trust pursuant to this Act any gaming activities— 
(1)as a matter of claimed inherent authority; or 
(2)under any Federal law (including the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.) (including any regulations promulgated by the Secretary or the National Indian Gaming Commission pursuant to that Act)). 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
